Per Curiam:

The motions to dismiss are granted and the appeals are dismissed for want of a substantial federal question. Bell’s Gap R. Co. v. Pennsylvania, 134 *641U. S. 232, 237; Northwestern Life Ins. Co. v. Wisconsin, 247 U. S. 132, 138-139; Alward v. Johnson, 282 U. S. 509, 513-514.
Messrs. Seth T. Cole, Martin Saxe, Edward F. Colladay, and S. F. Colladay for appellant in No. 838. Messrs. James A. Davis and Leon Quat for appellant in No. 862.
Messrs. John J. Bennett, Jr., Attorney General of New York, Henry E-pstein, Solicitor General, and Jack Goodman, Assistant Attorney General, for appellees.